Title: From John Adams to Benjamin Hichborn, 29 May 1776
From: Adams, John
To: Hichborn, Benjamin


     
      Dear sir
      Philadelphia May 29. 1776
     
     Your agreable Favour of 20th. May, was handed me Yesterday and it gave me much Pleasure on various Accounts—one particularly as it gave me Evidence of your Existence, which for some Time past you have Suffered to remain problematical. I have long expected Letters from you, but yet, I cannot find fault, because I believe I am much in your Debt. However, if you had considered the situation I am in, Surrounded with Demands for all and more than all my Time, you would not have waited for regular Payments from me.
     Am Sorry to see you complain of suspicions—I hoped they were forgotten. Indeed I think, that upon your Return they ought to have vanished. I have none, nor am I, in the least degree afraid of censure on your Account nor of loosing a thread of Influence. Fortified in Innocence a Man should set groundless Censures at Defyance: and as to Influence the more a Man has of it, at least of such as mine, if I have any, the more unfortunate he is. If by Influence is understood the Power of doing Good to the public, or of serving Men of Merit this Influence is devoutly to be wished by every benevolent Mind: but very little of this kind of Influence has ever fallen to my share.
     I wish I had enough of it, to serve the Interest of your Friend Russell whom I have ever esteemed as a Man of Honour, and Spirit a Man of Business as well as an agreable Companion: But I fear it is not in my Power to give him any Assistance. (The Agents, who have the Sales you mention, were appointed, by the marine Committee which was chosen in my absence, when I was at Watertown. Mr. Hancock was appointed, for our Colony, and I suppose the Agents have been recommended by him. But as it lay in a Department which I had no Right nor Duty to interfere in, I have never inquired, or known any thing of it. The Marshalls to the Court of Admiralty, will be recommended probably by the Judges. I know nothing of those Matters and indeed I dont see that I can with Propriety intermeddle in those Matters. I have however Shewn your Letter to Some of my Colleagues, and will shew it to others, Mr. Hancock particularly.) If any opportunity should present of serving Mr. Russell, I shall gladly embrace it.
     I am much pleased with your Spirited Project of driving away the Wretches from the Harbour, and never shall be happy till I hear it is done, and the very Entrance fortifyed impregnably. I cant bear that an unfriendly Flagg or Mast Should be in Sight of Bacon Hill.
     You are checked by Accounts from the southward of a Disposition in a great Majority, to counteract Independence. Read the Proceedings of Georgia South and North Carolina, and Virginia, and then judge. The Middle Colonies have never tasted the bitter Cup. They have never Smarted—and are therefore a little cooler—but you will see that the Colonies are united indissolubly. Maryland have passed a few ex­centric Resolves but these are only Flashes, which will soon expire. The Proprietary Governments, are not only incumbered with a large Body of Quakers, but are embarrassed by a proprietary Interest. Both together clogg their operations a little: but these cloggs are falling off, as you will Soon see.
     I dread the Spirit of Innovation which I fear will appear in our new and numerous Representative Body. It is much to be desired that their attention may at present be more fixed upon the defence of the Province and military operations, than upon opening Sources of endless Altercation. Unanimity in this Time of Calamity and Danger, is of great Importance. You ask my sentiments of the political System to be adopted. My opinion I am very certain will not be followed. We have able Men in the Colony, but I am much afraid they will not be heard. I hope a Governor, and Lieutenant Governor will be chosen: and that they will be respectable for their Fortune, as well as Abilities and Integrity if such can be found. The Judges I hope will be made independent both for the Duration and Emoluments of Office. There is nothing of more importance than this: but yet there is nothing less likely to be done.
     How the Representatives will be Settled I cannot guess. But I really hope they will not attempt any material Alteration in the Qualification of Voters. This will open a Door for endless disputes, and I am much afraid for numberless Corruptions.
     I wish, I could be at Home, at this important Period. But you will remember that all the other Colonies have Constitutions to frame—and what is of infinitely great Delicacy, Intricacy, and Importance, the Continent has a Constitution to form. If I could be of some little Use at home, I may be of more here at present.
     You kindly and politely express a Concern for my Health, and if you have any Regard for me it is not without Reason. I have been here four Months, during which Time I have never once been on Horse back, and have found but little Time to walk. Such uninterrupted Attention to Cares and Perplexities of various Kinds, is enough to destroy a more Robust Body than mine. But I cannot excuse myself from these Duties, and I must march forward untill it comes to my Turn to fall. Indeed if a few Things were more fully accomplished, I should think it my duty to ask Leave of my Constituents to return home to my Garden.
     The Moment I can see every Colony in Possession and actual Exercise of all the Powers of Government, and a Confederation well settled for all the Colonies under a Congress with Powers clearly de­fined and limited; and Sufficient Preparation and Provision made for Defence against the Force which is coming against Us; that Moment I shall return to my family; from which I have been too long divorced. But whether my Constitution will hold out so long, must be left to him that made it, to whose Wisdom and Goodness I chearfully Submit.
     N.B. The Petition from the independent Corps, in Boston gave me, great Pleasure and is much to their Honour. I did my Endeavour to get the Prayer granted, but it is at last left to the General.
    